Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is made and entered into as of May 26, 2017 (the “Effective
Date”) by and among ARC LOGISTICS PARTNERS LP, a Delaware limited partnership
(the “MLP”), ARC LOGISTICS LLC, a Delaware limited liability company (the
“Parent”), ARC TERMINALS HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), certain other Affiliates of the Borrower party hereto and the
Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the MLP, the Parent, the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”) and SunTrust Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), are parties to that certain Second
Amended and Restated Revolving Credit Agreement, dated as of November 12, 2013
(as amended by that certain First Amendment to Second Amended and Restated
Revolving Credit Agreement and Amended and Restated Guaranty and Security
Agreement, dated as of January 21, 2014, that certain Second Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of April 13, 2015,
that certain Third Amendment to Second Amended and Restated Revolving Credit
Agreement, dated as of July 14, 2015, that certain Fourth Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of June 29, 2016 and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement,
as amended hereby), pursuant to which the Lenders have made certain financial
accommodations available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

Section 1.    Amendment to Credit Agreement. Upon satisfaction of the conditions
set forth in Section 2 hereof, Section 6.1 of the Credit Agreement is hereby
amended and restated in its entirety so as to read as follows:

“Section 6.1    Total Leverage Ratio. The MLP and its Restricted Subsidiaries
will maintain, as of the last day of each Fiscal Quarter, commencing with the
Fiscal Quarter ending on December 31, 2013, a Total Leverage Ratio of not
greater than 4.50:1.00; provided that (i) if the Borrower or any of its
Restricted Subsidiaries consummates any Material Acquisition, then the maximum
permitted Total Leverage Ratio shall be increased to 5.00:1.00 from and
including the first day of the Fiscal Quarter in which such Material Acquisition
occurs to and including (x) in the case of any Material Acquisition other than
the Pawnee Acquisition, the last day of the second full Fiscal Quarter
thereafter, and (y) in the case of the Pawnee Acquisition, the last day of the
Fiscal Quarter ending September 30, 2017 (which increase shall remain in effect
through the last day of such Fiscal Quarter ending September 30, 2017 regardless
of whether another Material Acquisition is consummated on or prior to such
date), and shall, in each case, be decreased to 4.50:1.00 for each Fiscal
Quarter thereafter (unless otherwise increased pursuant to this proviso); and
(ii) if any Loan Party incurs any Qualified



--------------------------------------------------------------------------------

Senior Notes in an outstanding aggregate principal amount of more than
$200,000,000 (excluding capitalized or “paid-in-kind” interest or fees) at any
time, then the maximum permitted Total Leverage Ratio shall be increased to
5.00:1.00 from and including the first day of the Fiscal Quarter in which such
incurrence of Qualified Senior Notes occurs and for each Fiscal Quarter
thereafter.”

Section 2.    Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the date on which the following conditions have been satisfied
or duly waived (the “Fifth Amendment Effective Date”):

(a)    the Administrative Agent shall have received (i) an amendment fee in the
amount of 0.05% of the Revolving Commitments as of the Fifth Amendment Effective
Date of the Lenders that consent to this Amendment, to be applied pro rata among
such Lenders and (ii) reimbursement or payment of its costs and expenses
incurred in connection with this Amendment and the Credit Agreement (including
reasonable fees, charges and disbursements of King & Spalding LLP, counsel to
the Administrative Agent); and

(b)    the Administrative Agent shall have received each of the following
documents:

(i)    executed counterparts to this Amendment from each of (i) the Loan Parties
and (ii) the Required Lenders; and

(ii)    a certificate of good standing or existence, as may be available from
the Secretary of State (or equivalent thereof) of the jurisdiction of
organization of each Loan Party.

Section 3.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a)    each of the Loan Parties (i) is duly organized, validly existing and in
good standing as a corporation, partnership or limited liability company, as
applicable, under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;

(b)    the execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and, if required, shareholder,
partner or member, action;

(c)    the execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect, (ii) will not violate any Requirement of Law applicable to any Loan
Party or any of its Restricted Subsidiaries or any judgment, order or ruling of
any Governmental Authority where such violation could reasonably be expected to
have a Material Adverse Effect, (iii) will not violate or result in a default
under any Contractual Obligation of any Loan Party or any of its Restricted
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Restricted



--------------------------------------------------------------------------------

Subsidiaries where such a violation, default or payment could reasonably be
expected to have a Material Adverse Effect and (iv) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Restricted Subsidiaries, except Liens (if any) created under the Loan Documents;

(d)    this Amendment has been duly executed and delivered for the benefit of or
on behalf of each Loan Party and constitutes a valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(e)    immediately after giving effect to this Amendment, (i) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties are true and correct in all respects), except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation and warranty shall have been
true and correct as of such earlier date, and (ii) no Default or Event of
Default has occurred and is continuing.

Section 4.    Reaffirmations and Acknowledgments.

(a)    Ratification of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and the other Loan Documents to which it is a party and acknowledges
and reaffirms (i) that it is bound by all terms of the Credit Agreement, as
amended hereby, and the other Loan Documents applicable to it and (ii) that it
is responsible for the observance and full performance of its respective
Obligations.

(b)    Reaffirmation of Guaranty. Each Guarantor hereby consents to the
execution and delivery by the Borrower of this Amendment and the consummation of
the transactions described herein and agrees that the terms hereof shall not
affect in any way its obligations and liabilities under the Loan Documents (as
amended and otherwise expressly modified hereby), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed (as amended and otherwise expressly modified hereby). Each Guarantor
hereby jointly and severally ratifies and confirms the terms of the Guaranty and
Security Agreement with respect to the Indebtedness now or hereafter outstanding
under the Credit Agreement, as amended hereby, and all promissory notes issued
thereunder. Each Guarantor hereby acknowledges that, notwithstanding anything to
the contrary contained herein or in any other document evidencing any
indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Guaranty and Security Agreement is and shall
continue to be (i) a primary obligation of such Guarantor, (ii) an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Guarantor under the Guaranty and
Security Agreement.

(c)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges and reaffirms that, as of the date hereof, the security interests
and Liens granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement and the other Collateral Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Guaranty and Security Agreement and the other Collateral Documents.

Section 5.    Effect of Amendment. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the



--------------------------------------------------------------------------------

Lenders and the Administrative Agent. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

Section 6.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York and all applicable federal
law of the United States of America.

Section 7.    No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

Section 8.    Costs and Expenses. The Borrower agrees to pay the costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment in accordance with Section 10.3 of the
Credit Agreement.

Section 9.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

Section 10.    Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles and assigns.

Section 11.    Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or amendments, whether written or oral,
with respect thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARC TERMINALS HOLDINGS LLC

By: Arc Logistics LLC, its sole member

      By: Arc Logistics Partners LP, its sole member

            By: Arc Logistics GP LLC, its general partner

 

By:

 

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

ARC LOGISTICS PARTNERS LP By: Arc Logistics GP LLC, its general partner By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

ARC LOGISTICS LLC By: Arc Logistics Partners LP, its sole member       By: Arc
Logistics GP LLC, its general partner By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS NEW YORK HOLDINGS, LLC By:   Arc Terminals Holdings LLC, its sole
member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

ARC TERMINALS MOBILE HOLDINGS, LLC By:   Arc Terminals Holdings LLC, its sole
member   By:   Arc Logistics LLC, its sole member     By:   Arc Logistics
Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS MISSISSIPPI HOLDINGS LLC By:   Arc Terminals Holdings LLC, its
sole member   By:   Arc Logistics LLC, its sole member     By:  
Arc Logistics Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

ARC TERMINALS COLORADO HOLDINGS LLC By:   Arc Terminals Holdings LLC, its sole
member   By:   Arc Logistics LLC, its sole member     By:  
Arc Logistics Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS PENNSYLVANIA HOLDINGS LLC By:   Arc Terminals Holdings LLC, its
sole member   By:   Arc Logistics LLC, its sole member     By:  
Arc Logistics Partners LP, its sole member       By:  

Arc Logistics GP LLC,

its general partner

 

By:  

/s/ BRADLEY K. OSWALD

Name:   Bradley Oswald Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK,     as Administrative Agent and as a Lender By:  

/s/ CARMEN MALIZIA

Name:   Carmen Malizia Title:   Director

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:  

Bank Midwest, A Division of NBH Bank

  , as a Lender   By:  

/s/ SARAH E. BURCHETT

 

Name:   Sarah E. Burchett   Title:   Managing Director  

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:  

Barclays Bank PLC

  , as a Lender   By:  

/s/ CHRISTOPHER AITKIN

 

Name:   Christopher Aitkin   Title:   Assistant Vice President  

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:  

BRANCH BANKING AND TRUST COMPANY

  , as a Lender   By:  

/s/ GREG KRABLIN    

 

Name:   Greg Krablin   Title:   Vice President  

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:   CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender   By:  

/s/ STUART GIBSON    

 

Name:   Stuart Gibson   Title:   Managing Director  

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:

CIT BANK, N.A.,

as a Lender

By:  

/s/ STEWART MCLEOD

Name:   Stewart McLeod Title:   Director

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS: Citibank, N.A.,     as a Lender

By:  

/s/ THOMAS BENAVIDES

Name:   Thomas Benavides Title:   Director

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:

Regions Bank

  , as a Lender  

By:  

/s/ KAREEM MANSUR

Name:   Kareem Mansur Title:   Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ JAY T. SARTAIN

Name:   Jay T. Sartain Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

LENDERS:

Wells Fargo Bank, N.A.

  , as a Lender

By:  

/s/ ALAN W. WRAY

Name:   Alan W. Wray Title:   Managing Director

 

[Signature Page to Fifth Amendment]